DETAILED ACTION
Hair Treatment Structure Used in A Cleaning Device
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two hair scrubbers (300) set on said cleaning device main body (100)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figure 5 shows a sectional view of power drive, but it is unclear where the sectional view is taken.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US10188247B2) in view of Der Marderosian et al. (US10925447B2), hereinafter Marderosian.
	Regarding claim 1, Hu teaches 
cleaning device main body (brushroll casing 12, figure 1) respectively close to two opposite ends of said drum (brushroll 11, figure 3), each said 
a power drive (motor 22, figure 3) connected with one end of said drum (brushroll 11, figure 2; col 10 lines 1-5) for driving said
drum (brushroll 11, figure 2; col 10 lines 1- 4) to rotate, said power drive (motor 22, figure 3) comprising a housing ((motor housing 21 and drive belt mounting 123, , figures 1-3, 11, 27, 32, 47) and a driving member (drive belt 13, figure 53), said driving member (drive belt 13, figure 53) passing through said housing (motor housing 21, figures 3-8, 53) from an inner side to an outer side and being connected to said drum (brushroll 11, figure 2-8; col 10 lines 1-5; ) and
a baffle (first baffle 114 and second baffle 115, figures 49-50; col 26 lines 51-65) provided between said driving member (drive belt 13, figure 47,53) and said housing ((motor housing 21 and drive belt mounting 123, , figures 1-3, 11, 27, 32, 47) for blocking hair from entering said housing (motor housing 21).
	Hu fails to teach two hair scrubbers  set two hair scrubbers set on said cleaning device main body hair scrubber  comprising a supporting member  and a plurality of soft and elastic hair-scrubbing components set in said supporting member;
	Marderosian teaches cleaning device that has two hair scrubbers (debriders 50, figures 5, 20,21; col 2 lines 16-17; discloses the use of multiple debriders) set on said cleaning device main body (body 12, figure 2)respectively close to two opposite ends of said drum (agitator 18, figures 1, 3 14, 19), hair scrubber (debriders 50, figures 5, 20,21) comprising a supporting member (see figures 21-23) and a plurality of soft and elastic hair-scrubbing components (fingers 52, figures  19, 20, 21; col 8 lines 9-12  ) set in said supporting member (figures 19, 20, 21);
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Hu to include Marderosian teachings so that there are hair scrubbers within cleaning main body. This modification would reduce the chances of hair accumulating within the brushroll, and reducing the suction ability. 
	Regarding claim 2, modified Hu teaches supporting member has a lower arc surface (see Marderosian debrider 50, figure 8 19 is cylinder shape curve ) formed thereon and facing said drum (see Marderosian rolling brush 3, figure 4).
	Regarding claim 3, modified Hu teaches hair- scrubbing components (see Marderosian fingers 52, figure 22) are linear and are arranged perpendicular to the central axis of said drum (see Marderosian agitator 18, figures 1,3, 14, 19).
	Regarding claim 4, modified Hu teaches herein said hair- scrubbing components (see Marderosian fingers 52, figures 22, 19, 20, 21) are made of plastic (see Mardersosian col 8 lines 9-11).	
	Regarding claim 5, modified Hu teaches hair- scrubbing components (see Marderosian fingers 52, figures 22, 19, 20, 21) are linear and are arranged at an acute  angle ( see Marderosian col 8 lines 62-67, col 9 lines 1-7,15-16) with the central axis of said drum (see Marderosian agitator 18, figure 8).
	Regarding claim 6, modified Hu teaches housing (motor housing 21 and drive belt mounting 123, , figures 1-3, 11, 27, 32, 47) comprises a first inner surface (see inside motor housing 21 and drive belt mounting 123, figures 2, 11, 27, 32, 47,53) and a second inner surface (see inside motor housing 21 and drive belt mounting chamber 123, figures 2, 11 27, 32, 47,53) formed on an inner wall thereof and adjacent to each other; said driving member (drive belt 13, figure 53) comprises a first outer surface (see figure 53 outer sides drive belt 13) and a second outer surface (see figure 53 outer sides drive belt 13) formed on an outer wall thereof and adjacent to each other; said baffle (first baffle 114 and second baffle 115, figures 49-50; col 26 lines 51-65) comprises four outer surfaces respectively closely interfered with said first inner surface (see inside motor housing 21 and drive belt mounting 123, figures 2, 11, 27, 32, 47,53), said second inner surface (see inside motor housing 21 and drive belt mounting 123, figures 2, 11, 27, 32, 47,53), said first outer surface (see outside drive belt 13, figure 10-11,53) and said second outer surface (see outside drive belt 13, figures 10-11, 53) to form a barrier between said housing (motor housing 21 and drive belt mounting 123, , figures 1-3, 11, 27, 32, 47) and said driving member (see col 26 lines 50-66, col 27 25-60; describes that there are two suction channels that where dirt and dust suctioned and defined by baffle and the baffles prevent dirt entering where drive belt 13  ).
	Regarding claim 7, modified Hu teaches aid first inner surface and said second inner surface are perpendicular to each other (see annotated figure below).

    PNG
    media_image1.png
    273
    642
    media_image1.png
    Greyscale

	Regarding claim 8, modified Hu teaches the first outer surface (see outside drive belt 13, figure 47) and said second outer surface (see outside drive belt 13, figure 47) are perpendicular to each other.

    PNG
    media_image2.png
    273
    642
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xing et al. (US20210068600A1) teaches a rolling brush with teeth device to help remove hairs that tightly wound rolling brush roller, Li (US 2020/0196813 A1) teaches a hair removal device for a flooring deivce, Park et al. ( US2019/0290085 A1) teaches a cleaner that includes a cleaning module and that removes hair that is entangled in the brush.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723